20-10251-tmd Doc#174 Filed 02/08/21 Entered 02/08/21 15:41:58 Main Document Pg 1 of
                                        13


                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

 In re:                                     §
    WC Hirshfeld Moore, LLC                 §         Case No. 20-10251-tmd
    WC 103 East Fifth, LLC                  §         Case No. 20-10252-tmd
    WC 320 Congress, LLC                    §         Case No. 20-10253-tmd
    WC 422 Congress, LLC                    §         Case No. 20-10254-tmd
    WC 805-809 East Sixth, LLC              §         Case No. 20-10255-tmd
    WC 901 East Cesar Chavez, LLC           §         Case No. 20-10256-tmd
    WC 1212 East Sixth, LLC                 §         Case No. 20-10257-tmd
    WC 9005 Mountain Ridge, LLC             §         Case No. 20-10258-tmd
                                            §         (Jointly Administered Under
                                            §         Case No. 20-10251-tmd)


            NOTICE OF INTENT TO CONDUCT RULE 2004 EXAMINATION
           OF CORPORATE REPRESENTATIVE OF ATX DEBT FUND 2, LLC

  TO:    ATX Debt Fund 2, LLC c/o Liz Boydston, Polsinelli, 2950 Harwood St, Suite 2100, Dallas,
         Texas 75201

         PLEASE TAKE NOTICE that pursuant to Federal Rule of Bankruptcy Procedure 2004

  and Local Rule of Bankruptcy Procedure 2004, the above-captioned debtors and debtors-in-

  possession (collectively, the “Debtors”) will conduct a Rule 2004 examination of the corporate

  representative of ATX Debt Fund 2, LLC (“ATX”), on February 24, 2021, at 10:00 a.m. CT,

  via Zoom or other video means, and will continue from day to day until completed. The

  examination will be conducted before a certified court reporter duly authorized to administer

  oaths, will be recorded stenographically, and may also be recorded by video. The topics for the

  examination are listed on Exhibit “A.”
20-10251-tmd Doc#174 Filed 02/08/21 Entered 02/08/21 15:41:58 Main Document Pg 2 of
                                        13




         Debtor also requests that you produce the categories of documents identified in Exhibit B

  hereto to undersigned counsel on or before February 22, 2021.

                                              Respectfully submitted,

 DATED: February 8, 2021                    CIARDI CIARDI & ASTIN

                                            /s/Walter W. Gouldsbury III
                                            Albert A. Ciardi, III, Esquire
                                              (admitted pro hac vice)
                                            Walter W. Gouldsbury III, Esquire
                                             (admitted pro hac vice)
                                            1905 Spruce Street
                                            Tel: (215) 557-3550
                                            Fax: (215) 557-3551
                                            aciardi@ciardilaw.com
                                            wgouldsbury@ciardilaw.com

                                            Daniel K. Astin, Esquire
                                             (admitted pro hac vice)
                                            1204 N. King Street
                                            Wilmington, DE 19801
                                            Tel: (302) 658-1100
                                            Fax: (302) 658-1300
                                            dastin@ciardilaw.com
                                              ATTORNEYS FOR DEBTORS


                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2021, a true and correct copy of the foregoing
  document was served via email on the following interested parties:

  Liz Boydston
  Polsinelli
  2950 Harwood St., Suite 2100
  Dallas, Texas 75201

                                                    /s/ Walter W. Gouldsbury III
                                                      Walter W. Gouldsbury III
20-10251-tmd Doc#174 Filed 02/08/21 Entered 02/08/21 15:41:58 Main Document Pg 3 of
                                        13



                                  DEFINITIONS AND INSTRUCTIONS

           1.     As used herein, the terms “you,” “your,” “yourself,” and /o r “ATX” sha ll
   r ef er to ATX Debt Fund 2, LLC, and its affiliates employees, agents, attorneys and
   representatives.

          2.    As used herein, the term “Debtors” means and collectively refers to WC
   Hirshfeld Moore, LLC, WC 103 East Fifth, LLC, WC 320 Congress, LLC, WC 422
   Congress, LLC, WC 805-809 East Sixth, LLC, WC 901 East Cesar Chavez, LLC, WC 1212
   East Sixth, LLC, WC 9005 Mountain Ridge, LLC and their employees, agents and
   representatives.

           3.      “Initial Note” shall mean that certain Promissory Note dated May 11, 2018 in
   the original principal amount of $18,455,000.00 executed by Lender and Initial Borrowers.

          4.     “Initial Loan Agreement” shall mean and refer to that certain Loan Agreement
   dated May 11, 2018 executed between Lender and Initial Borrowers.

            5.     “Initial Deeds of Trust” shall mean the following: (i) Deed of Trust,
   Assignment of Leases and Rents and Security Agreement dated as of May 11, 2018 related to
   the real property commonly known as 305 W. 9th Street, Austin Texas; (ii) Deed of Trust,
   Assignment of Leases and Rents and Security Agreement dated as of May 11, 2018 related to
   the real property commonly known as 805-809 East Sixth, Austin Texas; (iii) Deed of Trust,
   Assignment of Leases and Rents and Security Agreement dated as of May 11, 2018 related to
   the real property commonly known as 320 Congress Street, Austin Texas; and (iv) Deed of
   Trust, Assignment of Leases and and Security Agreement dated as of May 11, 2018 executed
   by non-debtor WC 1910 West Braker, LLC related to the real property commonly known as
   1910 West Braker Lane, Austin Texas. “Initial Assignment of Leases and Rents” shall mean
   the Assignments of Leases and Rents dated as of May 11, 2018 executed in connection with
   the Initial Note and related to the properties set forth in the Initial Deeds of Trust.

         6.     “Initial Cash Management Agreement” means that certain Cash Management
   Agreement dated as of May 11, 2018.
         7.     “Initial Deposit Account Control Agreement” means that certain Deposit
   Account Control Agreement dated as of May 11, 2018.

          8.    “Initial Master Leases” shall mean those separate leases executed by WC
   Hirshfeld Moore, LLC and WC 320 Congress, LLC, as landlord, and non-debtor WC Austin
   IV Tenant, LLC, as tenant, in connection with the Initial Loan Agreement.

           9.     “Initial Loan Documents” shall mean and collectively refer to the Initial Note,
   the Initial Loan Agreement, the Initial Deeds of Trust, the Initial Assignments of Leases and
   Rents, the Initial Cash Management Agreement, and the Initial Deposit Account Control
   Agreement, the Initial Master Leases, and any and all documents executed in connection
   therewith.

          10.   “First Amended Loan Agreement” shall mean that certain Amended and
   Restated Loan Agreement dated June 1, 2018 executed by Initial Borrowers and 901 East
20-10251-tmd Doc#174 Filed 02/08/21 Entered 02/08/21 15:41:58 Main Document Pg 4 of
                                        13



   Cesar Chavez, LLC in favor of Ladder.
          11.    “Amended Note” shall mean that certain Amended and Restated Promissory
   Note dated June 1, 2018 in the original principal amount of $22,830,000.00 executed by Initial
   Borrowers and 901 East Cesar Chavez, LLC in favor of Ladder.

           12.     “901 East Cesar Chavez DOT” shall mean that certain Deed of Trust,
   Assignment of Leases and Rents and Security Agreement made as of June 1, 2018 and related
   to the real property commonly known as 901 East Cesar Chavez, Austin, Texas.

          13.   “901 East Cesar Chavez ALR” shall mean that certain Assignment of Leases
   and Rents made as of June 1, 2018 related to the real property commonly known as 901 East
   Cesar Chavez, Austin, Texas.

           14.     “901 Master Lease” shall mean that certain master lease entered into between
   901 East Cesar Chavez, LLC, as landlord, and non-debtor WC Austin IV Tenant, LLC, as
   tenant, for the lease of the real property commonly known as 901 East Cesar Chavez, Austin,
   Texas.

          15.    “First Amended Deeds of Trust and First Amended Assignment of Leases and
   Rents” shall mean and collectively refer to those separate First Amendment to Deed of Trust,
   Assignment of Leases and Rents and Security Agreement and First Amendment to
   Assignment of Leases and Rents made as of June 1, 2018 executed by Initial Borrowers
   amending each of the Initial Deeds of Trust and the Initial Assignment of Leases and Rents.

          16.   “Amended Cash Management Agreement” means that certain Cash
   Management Agreement dated as of June 1, 2018 executed by Initial Borrowers and 901 East
   Cesar Chavez, LLC.

          17.   “Amended Deposit Account Control Agreement” shall mean that certain
   Amended and
   Restated Deposit Account Control Agreement dated as of June 1, 2018.

         18.    “First Amended Loan Documents” shall mean and collectively refer to the First
   Amended Loan Agreement, the Amended Note, the 901 East Chavez DOT, the 901 East Cesar
   Chavez ALR, the Amended Cash Management Agreement, the Amended Deposit Control
   Agreement, and all documents executed in connection therewith.

          19.   “Second Amended Loan Agreement” shall mean that certain Second Amended
   and Restated Loan Agreement dated July 9, 2018 executed by Initial Borrowers, 901 East
   Cesar Chavez, 1212 East Sixth, LLC, WC 9005 Mountain Ridge, LLC, WC 103 East Fifth,
   LLC and WC 422 Congress, LLC.

          20.   “Second Amended Note” shall mean that certain Second Amended and
   Restated Promissory Note dated July 9, 2018 in the original principal amount of
   $47,614,000.00executed by Initial Borrowers, 901 East Cesar Chavez, 1212 East Sixth, LLC,
   WC 9005 Mountain Ridge, LLC, WC 103 East Fifth, LLC and WC 422 Congress, LLC.

          21.    “Second Loan Agreement Deeds of Trust” shall mean and collectively refer to
20-10251-tmd Doc#174 Filed 02/08/21 Entered 02/08/21 15:41:58 Main Document Pg 5 of
                                        13



   the following: Deed of Trust, Assignment of Leases and Rents and Security Agreement dated
   as of July 9, 2018 related to the real property commonly known as 103 East Fifth Street,
   Austin Texas; (ii) Deed of Trust, Assignment of Leases and Rents and Security Agreement
   dated as of July 9, 2018 related to the real property commonly known as 422 Congress Street,
   Austin Texas; (iii) Deed of Trust, Assignment of Leases and Rents and Security Agreement
   dated as of July 9, 2018 related to the real property commonly known as 9005 Mountain Ridge
   Drive, Austin Texas; (iv) Deed of Trust, Assignment of Leases and Rents and Security
   Agreement dated as of July 9, 2018 related to the real property commonly known as 1212 East
   Sixth Street, Austin Texas.

          22.    “Second Amended Deeds of Trust and Second Amended Assignments of
   Rents” shall mean and collectively refer to the separate Second Amendment to Deed of Trust,
   Assignment of Leases and Rents and Security Agreement and separate Second Amendment to
   Assignment of Leases and Rents made as of July 9, 2018 executed by Initial Borrowers
   amending each of the First Amended Deeds of Trust and the First Amended Assignment of
   Leases and Rents.

          23.    “First Amended East Cesar Chavez DOT” shall mean that First Amendment to
   Deed of Trust, Assignment of Leases and Rents and Security Agreement and First
   Amendment to Assignment of Leases and Rents made as of July 9, 2018 amending the 901
   East Cesar Chavez DOT and the 901 East Cesar Chavez ALR.

          24.      “Second ALRs” shall mean the Assignments of Leases and Rents dated as of
   July 9, 2018 executed in connection with the Second Amended Note and related to the
   properties set forth in the Second Loan Agreement Deeds of Trust.
          25.      “Second Amended Cash Management Agreement” shall mean that certain
   Second Amended and Restated Cash Management Agreement dated as of July 9, 2018
   executed in connection with the Second Amended Loan Agreement.

           26.   “Second Amended Deposit Account Control Agreement” shall mean that
   certain Second Amended and Restated Deposit Account Control Agreement dated as of July 9,
   2018 executed in connection with the Second Amended Loan Agreement.

          27.     “Additional Master Leases” shall mean and collectively refer to the separate
   master leases executed by WC 1212 East Sixth, LLC, WC 9005 Mountain Ridge, LLC, WC
   103 East Fifth, LLC and WC 422 Congress, LLC, as landlord, with non-debtor WC Austin IV
   Tenant, LLC, as tenant, under the Second Amended Loan Agreement.

          28.     “Second Amended Loan Documents” shall mean and collectively refer to the
   Second Amended Loan Agreement, the Second Amended Note, the Second Loan Agreement
   Deeds of Trust, the Second Amended Deeds of Trust and Second Amended Assignments of
   Rents, the First Amended East Cesar Chavez DOT, the Second ALRs, the Second Amended
   Cash Management Agreement, the Second Amended Deposit Account Control Agreement, the
   Additional Master Leases, and all other documents executed in connection therewith.

        29.     “Loan Documents” shall mean and collectively refer to the Initial Loan
   Documents, First Amended Loan Documents and the Second Amended Loan Documents.
20-10251-tmd Doc#174 Filed 02/08/21 Entered 02/08/21 15:41:58 Main Document Pg 6 of
                                        13



         30.    “Loan Agreements” shall mean and collectively refer to as the Initial Loan
   Agreement, the First Amended Loan Agreement, and the Second Amended Loan Agreement.


          31.   “Master Leases” shall mean and collectively refer to as the Initial Master
   Leases, 901 Master Lease, and the Additional Master Leases.

          32.    “Master Tenant” shall mean non-debtor WC Austin IV Tenant, LLC.

         33.   “Loan” shall mean any debt obligation issued pursuant to the Loan
   Agreements.

          34.  “Notes” shall mean and collectively refer to the Initial Note, Amended Note,
   and Second Amended Note.

           35.     “Initial Note” shall mean that certain Promissory Note dated May 11, 2018 in
   the original principal amount of $18,455,000.00 executed by Lender and Initial Borrowers.

          36.    “Initial Loan Agreement” shall mean and refer to that certain Loan Agreement
   dated May 11, 2018 executed between Lender and Initial Borrowers.

           37.    “Initial Deeds of Trust” shall mean the following: (i) Deed of Trust,
   Assignment of Leases and Rents and Security Agreement dated as of May 11, 2018 related to
   the real property commonly known as 305 W. 9th Street, Austin Texas; (ii) Deed of Trust,
   Assignment of Leases and Rents and Security Agreement dated as of May 11, 2018 related to
   the real property commonly known as 805-809 East Sixth, Austin Texas; (iii) Deed of Trust,
   Assignment of Leases and Rents and Security Agreement dated as of May 11, 2018 related to
   the real property commonly known as 320 Congress Street, Austin Texas; and (iv) Deed of
   Trust, Assignment of Leases and Rents and Security Agreement dated as of May 11, 2 018
   executed by non-debtor WC 1910 West Braker, LLC related to the real property commonly
   known as 1910 West Braker Lane, Austin Texas.

           38.     “Initial Assignment of Leases and Rents” shall mean the Assignments of
   Leases and Rents dated as of May 11, 2018 executed in connection with the Initial Note and
   related to the properties set forth in the Initial Deeds of Trust.

         39.    “Initial Cash Management Agreement” means that certain Cash Management
   Agreement dated as of May 11, 2018.

         40.    “Initial Deposit Account Control Agreement” means that certain Deposit
   Account Control Agreement dated as of May 11, 2018.

          41.   “Initial Master Leases” shall mean those separate leases executed by WC
   Hirshfeld Moore, LLC and WC 320 Congress, LLC, as landlord, and non-debtor WC Austin
   IV Tenant, LLC, as tenant, in connection with the Initial Loan Agreement.

           42.    “Initial Loan Documents” shall mean and collectively refer to the Initial Note,
   the Initial Loan Agreement, the Initial Deeds of Trust, the Initial Assignments of Leases and
20-10251-tmd Doc#174 Filed 02/08/21 Entered 02/08/21 15:41:58 Main Document Pg 7 of
                                        13



   Rents, the Initial Cash Management Agreement, and the Initial Deposit Account Control
   Agreement, the Initial Master Leases, and any and all documents executed in connection
   therewith.

          43.   “First Amended Loan Agreement” shall mean that certain Amended and
   Restated Loan Agreement dated June 1, 2018 executed by Initial Borrowers and 901 East
   Cesar Chavez, LLC in favor of Ladder.

          44.    “Amended Note” shall mean that certain Amended and Restated Promissory
   Note dated June 1, 2018 in the original principal amount of $22,830,000.00 executed by Initial
   Borrowers and 901 East Cesar Chavez, LLC in favor of Ladder.

           45.     “901 East Cesar Chavez DOT” shall mean that certain Deed of Trust,
   Assignment of Leases and Rents and Security Agreement made as of June 1, 2018 and related
   to the real property commonly known as 901 East Cesar Chavez, Austin, Texas.

          46.   “901 East Cesar Chavez ALR” shall mean that certain Assignment of Leases
   and Rents made as of June 1, 2018 related to the real property commonly known as 901 East
   Cesar Chavez, Austin, Texas.

           47.     “901 Master Lease” shall mean that certain master lease entered into between
   901 East Cesar Chavez, LLC, as landlord, and non-debtor WC Austin IV Tenant, LLC, as
   tenant, for the lease of the real property commonly known as 901 East Cesar Chavez, Austin,
   Texas.

          48.    “First Amended Deeds of Trust and First Amended Assignment of Leases and
   Rents” shall mean and collectively refer to those separate First Amendment to Deed of Trust,
   Assignment of Leases and Rents and Security Agreement and First Amendment to
   Assignment of Leases and Rents made as of June 1, 2018 executed by Initial Borrowers
   amending each of the Initial Deeds of Trust and the Initial Assignment of Leases and Rents.

          49.   “Amended Cash Management Agreement” means that certain Cash
   Management Agreement dated as of June 1, 2018 executed by Initial Borrowers and 901 East
   Cesar Chavez, LLC.

          50.   “Amended Deposit Account Control Agreement” shall mean that certain
   Amended and
   Restated Deposit Account Control Agreement dated as of June 1, 2018.

         51.    “First Amended Loan Documents” shall mean and collectively refer to the First
   Amended Loan Agreement, the Amended Note, the 901 East Chavez DOT, the 901 East Cesar
   Chavez ALR, the Amended Cash Management Agreement, the Amended Deposit Control
   Agreement, and all documents executed in connection therewith.

          52.   “Second Amended Loan Agreement” shall mean that certain Second Amended
   and Restated Loan Agreement dated July 9, 2018 executed by Initial Borrowers, 901 East
   Cesar Chavez, 1212 East Sixth, LLC, WC 9005 Mountain Ridge, LLC, WC 103 East Fifth,
   LLC and WC 422 Congress, LLC.
20-10251-tmd Doc#174 Filed 02/08/21 Entered 02/08/21 15:41:58 Main Document Pg 8 of
                                        13




          53.   “Second Amended Note” shall mean that certain Second Amended and
   Restated Promissory Note dated July 9, 2018 in the original principal amount of
   $47,614,000.00executed by Initial Borrowers, 901 East Cesar Chavez, 1212 East Sixth, LLC,
   WC 9005 Mountain Ridge, LLC, WC 103 East Fifth, LLC and WC 422 Congress, LLC.

           54.    “Second Loan Agreement Deeds of Trust” shall mean and collectively refer to
   the following: Deed of Trust, Assignment of Leases and Rents and Security Agreement dated
   as of July 9, 2018 related to the real property commonly known as 103 East Fifth Street,
   Austin Texas; (ii) Deed of Trust, Assignment of Leases and Rents and Security Agreement
   dated as of July 9, 2018 related to the real property commonly known as 422 Congress Street,
   Austin Texas; (iii) Deed of Trust, Assignment of Leases and Rents and Security Agreement
   dated as of July 9, 2018 related to the real property commonly known as 9005 Mountain Ridge
   Drive, Austin Texas; (iv) Deed of Trust, Assignment of Leases and Rents and Security
   Agreement dated as of July 9, 2018 related to the real property commonly known as 1212 East
   Sixth Street, Austin Texas.

          55.    “Second Amended Deeds of Trust and Second Amended Assignments of
   Rents” shall mean and collectively refer to the separate Second Amendment to Deed of Trust,
   Assignment of Leases and Rents and Security Agreement and separate Second Amendment to
   Assignment of Leases and Rents made as of July 9, 2018 executed by Initial Borrowers
   amending each of the First Amended Deeds of Trust and the First Amended Assignment of
   Leases and Rents.

          56.    “First Amended East Cesar Chavez DOT” shall mean that First Amendment to
   Deed of Trust, Assignment of Leases and Rents and Security Agreement and First
   Amendment to Assignment of Leases and Rents made as of July 9, 2018 amending the 901
   East Cesar Chavez DOT and the 901 East Cesar Chavez ALR.

          57.      “Second ALRs” shall mean the Assignments of Leases and Rents dated as of
   July 9, 2018 executed in connection with the Second Amended Note and related to the
   properties set forth in the Second Loan Agreement Deeds of Trust.

          58.    “Second Amended Cash Management Agreement” shall mean that certain
   Second Amended and Restated Cash Management Agreement dated as of July 9, 2018
   executed in connection with the Second Amended Loan Agreement.

           59.   “Second Amended Deposit Account Control Agreement” shall mean that
   certain Second Amended and Restated Deposit Account Control Agreement dated as of July 9,
   2018 executed in connection with the Second Amended Loan Agreement.

          60.     “Additional Master Leases” shall mean and collectively refer to the separate
   master leases executed by WC 1212 East Sixth, LLC, WC 9005 Mountain Ridge, LLC, WC
   103 East Fifth, LLC and WC 422 Congress, LLC, as landlord, with non-debtor WC Austin IV
   Tenant, LLC, as tenant, under the Second Amended Loan Agreement.

         61.   “Second Amended Loan Documents” shall mean and collectively refer to the
   Second Amended Loan Agreement, the Second Amended Note, the Second Loan Agreement
20-10251-tmd Doc#174 Filed 02/08/21 Entered 02/08/21 15:41:58 Main Document Pg 9 of
                                        13



   Deeds of Trust, the Second Amended Deeds of Trust and Second Amended Assignments of
   Rents, the First Amended East Cesar Chavez DOT, the Second ALRs, the Second Amended
   Cash Management Agreement, the Second Amended Deposit Account Control Agreement, the
   Additional Master Leases, and all other documents executed in connection therewith.

        62.     “Loan Documents” shall mean and collectively refer to the Initial Loan
   Documents, First Amended Loan Documents and the Second Amended Loan Documents.

         63.    “Loan Agreements” shall mean and collectively refer to as the Initial Loan
   Agreement, the First Amended Loan Agreement, and the Second Amended Loan Agreement.

          64.   “Master Leases” shall mean and collectively refer to as the Initial Master
   Leases, 901 Master Lease, and the Additional Master Leases.

          65.     “Master Tenant” shall mean non-debtor WC Austin IV Tenant, LLC.

         66.   “Loan” shall mean any debt obligation issued pursuant to the Loan
   Agreements.

          67.  “Notes” shall mean and collectively refer to the Initial Note, Amended Note,
   and Second Amended Note.

           68.    “Properties” shall mean and collectively refer to the Debtors’ properties
   commonly known as 303 – 307 West 9 th Street, Austin, Texas 78701, 103 & 105 East Fifth
   Street, Austin, Texas 78701, 320 Congress Avenue, Austin, Texas 78701, 422 Congress
   Avenue, Austin, Texas 78701, 805-809 East 6 th Street, Austin, Texas 78702, 901 East Cesar
   Chavez Street, Austin, Texas 78702, 1212 East 6 th Street, Austin, Texas 78702, and 9005
   Mountain Ridge Drive, Austin, Texas 78759.

          69.     As used herein, the terms “and” and “or” shall be construed disjunctively, as well
   as conjunctively, as necessary in order to bring within the scope of the following requests all
   responses and documents which might otherwise be construed to be outside their scope.

        70.    As used herein, the term “correspondence” means and refers to written
   communications, including letters, e-mail, memoranda, and facsimile cover sheets.

           71.    As used herein, the terms “document” and “documents” shall have the broadest
   possible meaning under Federal Rule of Civil Procedure 34 and include any and all types of
   documents and electronically stored information, anything that is contained on a piece of paper;
   or anything that is capable of being reproduced audibly or visually; digital or electronic
   recordings, electronic or magnetic data, voice mail messages, electronic mail (“e -mail”), SMS
   or MMS-format text messages, web pages; or anything that is capable of being reduced to
   writing, including matters which are capable of being reproduced by means of a computer.
   Information that exists in electronic or magnetic form is specifically requested and sought by
   these requests for production of documents. Any computer diskette, hard disk, computer
   tape, audio tape, or video tape containing information requested constitutes a “document” or
   “documents.” If anything that is contained on a computer diskette, hard disk, computer tape,
   audio tape, or video tape is capable of being accurately and completely reproduced or printed,
20-10251-tmd Doc#174 Filed 02/08/21 Entered 02/08/21 15:41:58 Main Document Pg 10
                                      of 13



   then these document requests can be satisfied by producing a complete copy of such
   computer printout. If such information in electronic or magnetic form cannot be so produced,
   then an electronic or magnetic copy of such information is requested. All electronic documents
   produced shall be produced in native format with metadata included.

          72.    If any part of the following Requests cannot be responded to in full, please
   respond to the extent possible, specifying the reason(s) for Your inability to respond to the
   remainder and stating whatever information or knowledge You have concerning the portion to
20-10251-tmd Doc#174 Filed 02/08/21 Entered 02/08/21 15:41:58 Main Document Pg 11
                                      of 13



   which You do not respond.

          73.      If You object to any of these Requests, state in writing with specificity the
   grounds of Your objections. If You object to a particular portion of any Request, You shall
   respond to any other portions of such Request as to which there is no objection and state with
   specificity the grounds of the objection.

           74.    If an investigation is continuing or discovery is not complete with respect to the
   matter inquired into by any Request, so state in Your response to that Request.

          75.     Where any copy of any Document whose production is sought herein, whether a
   draft or final version, is not identical to any copy thereof, by reason of alterations, notes,
   comments, initials, underscoring, indication of routing, or other material contained thereon or
   attached thereto, all such non-identical copies are to be produced separately.

          76.     The word “concerning” shall be construed to mean relating to, referring to,
   describing, evidencing, constituting, discussing, containing, or pertaining to, in whole or in part.

          77.     If there are no Documents responsive to any particular Request, please state so.

           78.     To the extent You refuse to respond to any Request, in whole or in part, on grounds
   of privilege, identify the withheld Document(s) on a privilege log to be submitted with your
   Response consistent with the requirements of FRCP 26 and Bankruptcy Rule 7026.
20-10251-tmd Doc#174 Filed 02/08/21 Entered 02/08/21 15:41:58 Main Document Pg 12
                                      of 13




                                             EXHIBIT A
                                              TOPICS

     1. The ownership and beneficial ownership of ATX.

     2. The acquisition of the Notes and related Loan Documents, and transfer of the Claim (as
        defined by the Bankruptcy Code) to ATX, including all pricing, negotiations, due
        diligence, communications and transaction/sale documents and issues.

     3. Any valuation, zoning, development, engineering, architectural analysis or plans for the
        Properties.
20-10251-tmd Doc#174 Filed 02/08/21 Entered 02/08/21 15:41:58 Main Document Pg 13
                                      of 13



                                            EXHIBIT B

                                      Documents Requested


        1.       All communications between you and any other person or entity regarding the
  Debtors, the Properties, or the Notes.

         2.     All documents (including drafts) relating to or reflecting your purchase of the
  Notes or any Claim (as defined by the Bankruptcy Code) relating thereto.

         3.      All documents relating to any valuation, zoning, development, engineering,
  architectural analysis or plans for the Properties.

          4.      All documents reflecting any communications with Ladder Capital Finance LLC
  its attorneys, agents or affiliates (including but not limited to Ladder Capital Corp. or Tuebor
  REIT Sub, LLC).

         5.       All documents provided to you by Ladder Capital Finance LLC its attorneys,
  agents or affiliates (including but not limited to Ladder Capital Corp. or Tuebor REIT Sub, LLC).

        6.     All documents reviewed by you (including any “due diligence” or sale materials)
  reviewed by you prior to the purchase of the Notes.

          7.      The company agreement and member agreement for ATX, and all documents
  reflecting the direct and beneficial ownership of ATX.
